Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 1 of 7 PagelD #: 2465

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet |

UNITED STATES DISTRICT COURT fo :

Southern District of West Virginia

Case 3:18-cr-00070 Document 50@ Filed 11/27/18 Page 1 of 7 PagelD #: 1988

   

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. ) 3
CHARLES EDWARD GRAVES, JR. Case Number: 3:18-00070-411 ee
) USM Number: 65579-060 =<) &=
) fs
) Louie Thompson Price cS
) Defendant’s Attorney wry
THE DEFENDANT: 3
1 pleaded guilty to count(s) single count indictment 4
LJ] pleaded nolo contendere to count(s) :
which was accepted by the court.
[was found guilty on count(s)
after a plea of not guilty.
The defendant ts adjudicated guilty of these offenses:
Title & Section Nature of Offense Otfense Ended Count
21US.C.§846 Conspiracy to Distribute a Quantity of Heroin 022018
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

[| The defendant has been found not guilty on count(s)

 

[_] Count(s) L] is

 

[J are dismissed on the motion of the United States.

Foe
It is ordered that the defendant must notify the United States attorney for this district within 30 days of.any change-@fhame, residence,

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If or
the defendant must notify the court and United States attorney of material changes in economic circumstances.

dere& pay restitution,
Cl ‘ eH

  

 

 

 

=o
11/26/2018 a
Date of Imposition of Judgment en

 

11/27/2018
Date

 

 

 

 

 

 

ROBERT C. CHA
UNITED STATES DISTRICT JUDGE

 

 

 

 
Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 2 of 7 PagelD #: 2466
Case 3:18-cr-00070 Document 50@ Filed 11/27/18 Page 2 of 7 PagelD #: 1986

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 —- Imprisonment

Judgment ~~ Page 2 of
DEFENDANT: CHARLES EDWARD GRAVES, JR.
CASE NUMBER: 3:18-00070-11

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

18 months.

W] The court makes the following recommendations to the Bureau of Prisons:

that the defendant be housed as close to Phoenix, AZ, as possible;
that the defendant be allowed to participate in a drug abuse treatment program.

MW The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:

CT] at [lam ( pm. on

 

[as notified by the United States Marshal.

(] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

 

[] as notified by the United States Marshal.

 

 

[J as notified by the Probation or Pretrial Services Office.

 

 

RETURN

 

  

JS. DI
Southern District of

 

I have executed this judgment as follows:

Defendant delivered on ‘Dee. Zt ‘ OO1s to ECL Saar
at Sond. Ix & _, with a certified copy of this judgment.

Chiedre— Durch UWOGAb on
os auia Bema, Sess

DEPUTY UNITED SPFALTES MARSHAL

 

 

 
Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 3 of 7 PagelD #: 2467
Case 3:18-cr-00070 Document 50@ Filed 11/27/18 Page 3 of 7 PageID #: 1950

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 --- Supervised Release

Judgment—Page 3 of f
DEFENDANT: CHARLES EDWARD GRAVES, JR.
CASE NUMBER: 3:18-00070-11

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 years.
MANDATORY CONDITIONS
i. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4, [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. [] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. L] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 
Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 4 of 7 PagelD #: 2468
Case 3:18-cr-00070 Document 5090 Filed 11/27/18 Page 4 of 7 PagelD #: 1958

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A -~ Supervised Release

Judgment—Page 4 of f
DEFENDANT: CHARLES EDWARD GRAVES, JR.
CASE NUMBER: 3:18-00070-11

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You nist report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

we

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www uscourts.gov.

 

 

Defendant's Signature Date

 
Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 5 of 7 PagelD #: 2469
ase 3:18-cr-00070 Document 50@@ Filed 11/27/18 Page 5 of 7 PagelD #: 1959

Cas
AO 245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D -~ Supervised Release

Judgment—Page 5 — of ft _—
DEFENDANT: CHARLES EDWARD GRAVES, JR.
CASE NUMBER: 3:18-00070-11

SPECIAL CONDITIONS OF SUPERVISION

The defendant will participate in a program of testing, counseling and treatment for drug and alcohol abuse as directed by
the probation officer.

The defendant is not a legal resident of the Southern District of West Virginia, therefore, the period of supervised release is
to be administered by the district where the defendant is a legal resident and/or the district where a suitable release plan
has been developed.

The defendant shall comply with the Standard Conditions of Supervision adopted by the Southern District of West Virginia
in Local Rule of Criminal Procedure 32.3, as follows:

1) If the offender is unemployed, the probation officer may direct the offender to register and remain active with Workforce
West Virginia.

2) Offenders shall submit to random urinalysis or any drug screening method whenever the same is deemed appropriate
by the probation officer and shall participate in a substance abuse program as directed by the probation officer. Offenders
shall not use any method or device to evade a drug screen.

3) As directed by the probation officer, the defendant will make copayments for drug testing and drug treatment services at
rates determined by the probation officer in accordance with a court-approved schedule based on ability to pay and
availability of third-party payments.

4) A term of community service is imposed on every offender on supervised release or probation. Fifty hours of community
service is imposed on every offender for each year the offender is on supervised release or probation. The obligation for
community service is waived if the offender remains fully employed or actively seeks such employment throughout the
year.

5) The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

 
Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 6 of 7 PagelD #: 2470
Case 3:18-cr-00070 Document 508 Filed 11/27/18 Page 6 of 7 PagelD #: 1966

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal] Monetary Penalties
Judgment--Page  § 6 of 7
DEFENDANT: CHARLES EDWARD GRAVES, JR.
CASE NUMBER: 3:18-00070-11

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
[] The determination of restitution is deferred until _. An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement §

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(_] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[1 the interest requirement is waived forthe [] fine (] restitution.

[] the interest requirement for the [] fine (1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri] 23, 1996.

 
Case 3:18-cr-00070 Document 576 Filed 01/16/19 Page 7 of 7 PagelD #: 2471
AO 245B (Rev. GAPS ait CL 00070. .bocument 5@@ Filed 11/27/18 Page 7 of 7 PagelD #: 1964

a
Sheet 5A —- Criminal Monetary Penalties

 

Judgment--Page 7 sof 7
DEFENDANT: CHARLES EDWARD GRAVES, JR.

CASE NUMBER: 3:18-00070-11

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

The special assessment will be paid through participation in the Inmate Financial Responsibility Program.

Pursuant to the plea agreement and preliminary order of forfeiture entered on August 27, 2018, the defendant shall forfeit
any and all interest in $939.00 in U.S. Currency to the United States.

 
